Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voris et al (hereinafter Voris) US 20150350277.

Referring to claim 1, Voris discloses a method comprising:
determining one or more characteristics of a first content segment associated with a content asset (see Paragraphs 0021-0026 for disclosing the determination of a bit-rate/characteristic of content segments associated with a content asset);
inserting, into a portion of a second content segment associated with the content asset, an indication of the one or more characteristics of the first content segment (see Paragraph 0026 and 0031-0034 for disclosing the insertion of a manifest file, containing an indication of the bit-rate for the future 
sending, to a device, the second content segment comprising the indication of the one or more characteristics of the first content segment, wherein the second content segment is transmitted to the device prior to the first content segment (see Paragraphs 0031-0034 for disclosing the second content segment (e.g., segment 1 with header 1a containing the manifest file) is sent to the receiving device before the first content segment (e.g., any of segments 2, 3, 4 in the example given above)).

Referring to claim 2, Voris discloses the portion of the second content segment is a header of the second content segment as seen in the rejection of claim 1.

Referring to claim 3, Voris discloses the first content segment and the second content segment are configured for linear transmission (see Figs 3A and 3B and Paragraph 0014).

Referring to claim 4, Voris discloses determining the one or more encoding characteristics of the first content segment comprises performing a lookahead operation (see Paragraphs 0026 and 0031-0034).

Referring to claim 5, Voris discloses the one or more encoding characteristics of the first content segment comprise an estimated bitrate required for transmission of the first content segment as seen in the rejection of claim 1.



Claim 8 is rejected on the same grounds as claim 1, further noting the citations in claim 1 used to address the method steps from the point of view of a server end of the method also disclose the receiver end of the method as stated in claim 8, and further noting the roles of the first and second content segments in claim 8 are reversed from their roles in claim 1.

Claim 9 is rejected on the same grounds as claim 2, further noting the roles of the first and second content segments in claim 8 are reversed from their roles in claim 2.

Claim 10 is rejected on the same grounds as claim 3.

Referring to claim 11, Voris discloses selecting, based on the one or more characteristics of the second content segment, a version of the second content segment for playback (see Paragraph 0034).

Claim 12 is rejected on the same grounds as claim 4.

Claim 13 is rejected on the same grounds as claim 5.

Claim 14 is rejected on the same grounds as claim 6.

Claim 15 is rejected on the same grounds as claim 1, further noting Voris discloses a processor and a memory (see Paragraphs 0040-0041).

Claim 16 is rejected on the same grounds as claim 2.

Claim 17 is rejected on the same grounds as claim 3.

Claim 18 is rejected on the same grounds as claim 4.

Claim 19 is rejected on the same grounds as claim 5.

Claim 20 is rejected on the same grounds as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Voris et al (hereinafter Voris) US 20150350277.

Referring to claim 7, Voris discloses the one or more encoding characteristics of the first content segment are stored and are is accessible by the device as seen in the rejection of claim 1.
Voris is unclear as to the data being stored in a table.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
04/05/2021